Citation Nr: 1743254	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-50 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Veteran filed his notice of disagreement (NOD) with that determination in September 2016 and was issued a statement of the case (SOC) in September 2016.  In October 2016, he filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the medical evidence of record is inadequate to appropriately address the question of causation in this case, which necessitates remand.  At present, the record consists of a private medical opinion and a VA medical opinion.  

The private medical opinion, although favorable for the Veteran, did not appropriately consider his post-service back injury, indicating that this opinion was based on an incomplete factual premise.  See Private Medical Opinion, 1 (Nov. 24, 2015) (VBMS).  The VA medical opinion suffers from a similar deficiency in that it was also based upon inaccurate facts.  Compare VA Examination, 3 (Aug. 16, 2016) (VBMS) (stating that the Veteran had back issues in 1971 without chronicity documented throughout the remaining nine years of active duty), with Veteran's Application for Compensation, 1 (Nov. 28, 1979) (VBMS) (noting that the Veteran sought additional treatment for his back in March 1977).

Medical opinions that are based on inaccurate facts contain no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Consequently, both the VA and private medical opinions are inadequate to fairly adjudicate the Veteran's claim.  See id.  Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the fact that VA failed to provide an adequate examination, the claim must be remanded for additional development.  See id.  With the claim being remanded, any outstanding VA or private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA and private treatment records and associate them with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination of his lumbar spine.  The examiner is asked to review the entire claims file, including a copy of this REMAND (and the pertinent history contained therein).

After conducting all necessary clinical and diagnostic testing, the examiner is asked to identify any lumbar spine disabilities present.

Then, with respect to any diagnosed lumbar spine disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any disability present was caused by his active duty service.

The examiner should set forth a complete rationale for any conclusions reached.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should clearly state and explain why this is so. 

3.  Then, re-adjudicate the claim based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




